

114 S695 IS: Dignified Interment of Our Veterans Act of 2015
U.S. Senate
2015-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 695IN THE SENATE OF THE UNITED STATESMarch 10, 2015Mr. Toomey introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to conduct a study on matters relating to the burial
			 of unclaimed remains of veterans in national cemeteries, and for other
 purposes.1.Short titleThis Act may be cited as the Dignified Interment of Our Veterans Act of 2015.2.Department of Veterans Affairs study on matters relating to burial of unclaimed remains of veterans in national cemeteries(a)Study and report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall—(1)complete a study on matters relating to the interring of unclaimed remains of veterans in national cemeteries under the control of the National Cemetery Administration; and(2)submit to Congress a report on the findings of the Secretary with respect to the study required under paragraph (1).(b)Matters studiedThe matters studied under subsection (a)(1) shall include the following:(1)Determining the scope of issues relating to unclaimed remains of veterans, including an estimate of the number of unclaimed remains of veterans.(2)Assessing the effectiveness of the procedures of the Department of Veterans Affairs for working with persons or entities having custody of unclaimed remains to facilitate interment of unclaimed remains of veterans in national cemeteries under the control of the National Cemetery Administration.(3)Assessing State and local laws that affect the ability of the Secretary to inter unclaimed remains of veterans in national cemeteries under the control of the National Cemetery Administration.(4)Developing recommendations for such legislative or administrative action as the Secretary considers appropriate.(c)Methodology(1)Number of unclaimed remainsIn estimating the number of unclaimed remains of veterans under subsection (b)(1), the Secretary may review such subset of applicable entities as the Secretary considers appropriate, including a subset of funeral homes and coroner offices that possess unclaimed veterans remains.(2)Assessment of State and local lawsIn assessing State and local laws under subsection (b)(3), the Secretary may assess such sample of applicable State and local laws as the Secretary considers appropriate in lieu of reviewing all applicable State and local laws.